In an action to recover on two promissory notes brought by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the plaintiff .appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated June 28, 1999, which denied the motion.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the matter is remitted to the Supreme Court, Queens County, for entry of an appropriate judgment.
The plaintiff established his prima facie entitlement to judgment as a matter of law by submitting proof of the promissory notes and demonstrating that the defendant had defaulted in *473payment thereon (see, Badenhop v Badenhop, 271 AD2d 386). In opposition, the defendant failed to establish that a triable issue óf fact existed (see, J.L.B. Equities v Mind Over Money, 261 AD2d 510; Judarl, L. L. C. v Cycletech, Inc., 246 AD2d 736; Friends Lbr. v Cornell Dev. Corp., 243 AD2d 886, 887). Accordingly, the plaintiffs motion for summary judgment should have been granted. Ritter, J. P., S. Miller, Friedmann and Florin, JJ., concur.